144 N.J. Super. 364 (1976)
365 A.2d 723
MARK WOOD, PLAINTIFF-APPELLANT,
v.
DIC/UNDERHILL AND UNIVERSAL BUILDERS SUPPLY CO. ET AL., DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued October 19, 1976.
Decided October 26, 1976.
Before Judges LORA, CRANE and ARD.
Mr. Henry J. Williams argued the cause for appellant (Messrs. Seaman, Williams and Seaman, attorneys).
Mr. Francis X. Garrity argued the cause for respondent, Port Authority of New York and New Jersey (Messrs. Bergamino and De Gonge, attorneys).
PER CURIAM.
The judgment of the Law Division is affirmed substantially for the reasons expressed in the written opinion of Judge Bilder reported at 136 N.J. Super. 249 (Law Div. 1975).